Exhibit 10.27

 

KINETIC CONCEPTS, INC.


2003 NON-EMPLOYEE DIRECTORS STOCK PLAN


As Amended and Restated on November 28, 2006


__________________________________________________



ARTICLE I.  DEFINITIONS


               1.1     Affiliate.  A corporate parent, corporate subsidiary,
limited liability company, partnership or other business entity that is
wholly-owned, controlled by, or controls the Company through the beneficial
ownership of greater than 50% of the outstanding capital stock of the Company,
as determined in accordance with Rule 13d-3 under the Exchange Act.


               1.2     Affiliated Participant.  A Participant who is (i)
receiving a management fee from the Company, or (ii) a principal of, or a
non-employee Board member appointed by, a shareholder of the Company which is
receiving a management fee from the Company.


               1.3     Agreement.  A written agreement (including any amendment
or supplement thereto) between the Company or an Affiliate of the Company and a
Participant specifying the terms and conditions of an Option or a Restricted
Stock Award, as the case may be, granted to such Participant.


               1.4     Board.  The board of directors of the Company.


               1.5     Code.  The Internal Revenue Code of 1986, as amended.


               1.6     Committee.  A committee that is designated by the Board
to serve as the administrator of the Plan.  The Committee shall be composed of
at least two individuals who are members of the Board and are not employees of
the Company or an Affiliate, and who are designated by the Board as the
"compensation committee" or are otherwise designated to administer the Plan.  In
the absence of a designation of a Committee by the Board, the Board shall be the
Committee.


               1.7     Company.  Kinetic Concepts, Inc. and its successors.


               1.8     Date of Exercise.  The date that the Participant tenders
the exercise price of an Option.


               1.9     Effective Date.  The effective date of the Plan, which is
May 28, 2003.


               1.10   Exchange Act.  The Securities Exchange Act of 1934, as
amended.


               1.11   Fair Market Value.  On any given date, Fair Market Value
shall be determined by the applicable method described below:


                         (a)     If the Stock is traded on a trading exchange
(e.g., the New York Stock Exchange) or is reported on the NASDAQ National Market
System or another NASDAQ automated quotation system or the OTC Bulletin Board
System, Fair Market Value shall be the closing selling price of the Stock on
such exchange or system with respect to the date for which Fair Market Value is
being determined.  If there is no closing selling price for the Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which such a quotation exists.


                         (b)     If the Stock is not traded on a recognized
exchange or automated trading system, Fair Market Value shall be the value
determined in good faith by the Committee.


               1.12   Grant Date.  The date set forth herein in Article IV as
the date of grant for an Option or Stock Award, notwithstanding that an
Agreement with respect thereto may be executed or delivered thereafter.


               1.13   Non-Affiliated Participant.  A Participant who is not an
Affiliated Participant.


               1.14   Option.  The right that is granted hereunder to a
Participant to purchase from the Company a stated number of shares of Stock at
the price set forth in an Agreement.


               1.15   Participant.  A member of the Board who is not employed by
the Company or an Affiliate of the Company and who otherwise satisfies the
criteria for being a Participant, as established from time to time by the Board.


               1.16   Plan.  The Kinetic Concepts, Inc. 2003 Non-Employee
Directors Stock Plan, as amended and restated.


               1.17   Restricted Stock Award.  An award of shares of Stock
granted under the Plan and subject to the restrictions set forth herein and in
the Agreement executed in connection therewith.


               1.18   Restriction Period.  The period of time during which
restrictions apply to a Restricted Stock Award.


               1.19   Stock.  The common stock, par value $0.001 per share, of
the Company or any successor security.


               1.20   Stock Award.  A Restricted Stock Award or an Unrestricted
Stock Award granted under the Plan, as applicable.


               1.21   Underwriting Agreement.  The agreement between the Company
and the underwriter or underwriters managing the initial public offering of the
Stock.


               1.22   Underwriting Date.  The date on which the Underwriting
Agreement is executed and priced in connection with the initial public offering
of the Common Stock.


               1.23   Unrestricted Stock Award.  An award of shares of Stock
granted under the Plan which is not subject to vesting requirements or
transferability restrictions (other than those required under Article IX,
applicable law and any Company policy restricting the trading of shares of Stock
by directors and officers).


ARTICLE II.  PURPOSE OF PLAN


               The purpose of the Plan is to provide an incentive to enable the
Company to attract and retain experienced and highly-qualified individuals to
serve as directors of the Company, and to encourage stock ownership by such
directors so that their interests are aligned with the interests of the Company
and its shareholders.  It is intended that Participants may acquire and maintain
equity interests in the Company to align their interests with the Company's
shareholders.


ARTICLE III.  ADMINISTRATION


               3.1     Administration of Plan.  The Plan shall be administered
by the Committee.  The express grant in the Plan of any specific power to the
Committee shall not be construed as limiting any power or authority of the
Committee.  Any decision made or action taken by the Committee to administer the
Plan shall be final and conclusive.  No member of the Committee shall be liable
for any act done in good faith with respect to this Plan or any Agreement,
Option or Stock Award.  The Company shall bear all expenses of Plan
administration.  In addition to all other authority vested in the Committee
under the Plan, the Committee shall have complete authority to:


                         (a)     Interpret all provisions of the Plan;


                         (b)     Prescribe the form of any Agreement and notice
and manner for executing or giving the same;


                         (c)     Make amendments to all Agreements;


                         (d)     Adopt, amend and rescind rules for Plan
administration;


                         (e)     Make all determinations it deems advisable for
the administration of the Plan;


                         (f)     Amend the terms of outstanding Options and
impose terms and conditions on the shares of Stock issued pursuant to Stock
Awards or upon the exercise of Options;


                         (g)     Either at the time an Option or Stock Award is
granted, or by subsequent action, to impose such restrictions, conditions, or
limitations as it determines appropriate as to the timing and manner of any
resales including, but not limited to restrictions under an insider trading
policy, restrictions designed to delay and/or coordinate the timing and manner
of sales by Participants, and restrictions as to the use of specific brokerage
firms for any resales or transfers.  Notwithstanding the foregoing, an
amendment, restriction, condition or limitation that would have a material
adverse effect on the rights of a Participant under an outstanding Option or
Stock Award shall not be valid with respect to such Option or Stock Award
without the Participant’s consent;


                         (h)     Waive conditions to and/or accelerate the
exercisability or vesting of an Option or Stock Award, either automatically or
upon the occurrence of specified events or otherwise in its discretion; and


                         (i)     Determine the extent to which a leave of
absence for military or government service, illness, temporary or permanent
disability, or other reasons shall be treated as a termination, disability or
interruption of service as a member of the Board.


               3.2     Section 16(b).  Notwithstanding anything in the Plan to
the contrary, the Committee, in its absolute discretion, may restrict, limit or
condition the use of any provision of the Plan in order to ensure compliance
with Section 16(b) of the Exchange Act and the rules promulgated thereunder.


ARTICLE IV.  ELIGIBILITY AND LIMITATIONS ON GRANTS


               4.1     Option Grants.  Options shall be granted automatically as
follows:


                         (a)     Number.


                                  (i)     Effective for all periods prior to
January 1, 2005, each Participant shall automatically be granted an Option on a
yearly basis to purchase a number of shares of Stock equal to $50,000 divided by
the Fair Market Value of the Stock as of the Grant Date.  The initial Grant Date
for each Non-Affiliated Participant shall be on the earlier to occur of (i) the
Effective Date, if the Participant is serving as a Board member on such date, or
(ii) the first date after the Effective Date that such Participant is elected by
the shareholders of the Company to serve as a Board member.  The initial Grant
Date for each Affiliated Participant shall be on the earlier of occur of (x):
the Underwriting Date, or (y) the date on which the agreement pursuant to which
a management fee is required to be paid, paid by the Company to the Affiliated
Participant or the Affiliated Participant’s employer shall be terminated.  Each
year thereafter, each Participant shall be granted an additional Option to
purchase a number of shares of Stock equal to $50,000 divided by the Fair Market
Value of the Stock on the date the Board ratifies such grant, provided that he
or she is serving as a Board member on each such date.


                                 (ii)    Effective for the period beginning on
January 1, 2006 and ending on December 31, 2006, as of the date of the annual
meeting of shareholders, each Participant that is serving as a Board member
immediately following the annual meeting of shareholders shall automatically be
granted an Option to purchase 4,500 shares of Stock.  In addition to the
foregoing, unless the Board unanimously determines otherwise, if an individual
first becomes a Participant at any time during this period other than at an
annual meeting of shareholders, then that Participant shall receive an initial
Option grant to purchase 4,500 shares of Stock at such time as he or she first
becomes a Participant.


                                (iii)   Effective for all periods from and
following January 1, 2007, as of the date of each annual meeting of
shareholders, commencing with the 2007 annual meeting of shareholders, each
Participant (other than the Chairperson of the  Board)_that is serving as a
Board member immediately following the annual meeting of shareholders shall
automatically be granted an Option to purchase a number of shares of Stock
approximately equal to the Company's then current Black-Scholes calculation
value of $90,000 ($180,000 for the Chairperson of the Board).  In addition to
the foregoing, unless the Board unanimously determines otherwise, if an
individual first becomes a Participant at any time other than at an annual
meeting of shareholders, then that Participant shall receive an initial Option
grant to purchase a number of shares of Stock approximately equal to the
Company's then current Black-Scholes calculation value of $90,000 at such time
as he or she first becomes a Participant.  The actual number of shares subject
to the Option shall conclusively be determined by the Company's Chief Financial
Officer and set forth in the stock option award agreement.


                         (b)     Price.  The exercise price of each share of
Stock subject to an Option shall be the Fair Market Value of Stock on the Grant
Date of such Option.


                         (c)     Option Period.  Each Option granted to a
Participant will vest and become exercisable incrementally over a period of
three years with one-twelfth (1/12) of the number of the shares of Stock subject
to the Option vesting and becoming exercisable on the date which is three
calendar months following the Grant Date, provided that the Participant remains
a Board member on each such date.  The right to exercise an Option shall
terminate seven (7) years after the Grant Date, unless terminated sooner
pursuant to any of the following:


                                   (i)     If a Participant is terminated as a
Board member on account of fraud, dishonesty or other acts detrimental to the
interests of the Company, the Option, including any portion of the Option which
has vested or is otherwise exercisable by the Participant, shall terminate as of
the date of such termination.


                                  (ii)     Upon the death or disability (as
defined in Section 22(e)(3) of the Code) of a Participant, the Option shall
fully vest on the date thereof and may be exercised within twelve (12) months
after such death or disability.  In the event a participant fails to be
re-elected to serve as a Board member, the Option may be exercised, to the
extent the Option had vested as of the Participant’s last day of service as a
member of the Board, within twelve (12) months of such an event.  Thereafter,
the Option shall terminate and no longer be exercisable.


                                 (iii)     If a Participant is terminated as a
Board member for any reason other than the circumstances described in
subparagraphs (i) or (ii) above, the Option may be exercised, to the extent the
Option had vested as of the date of termination of his directorship, within
three (3) months after the effective date of such termination.  Thereafter, the
Option shall terminate and no longer be exercisable.  Notwithstanding the
foregoing, if the Participant becomes an employee of the Company or an Affiliate
upon the termination of his directorship, the Option shall expire after the
termination of his employment in a manner that is consistent with this
subparagraph (iii).


                         (d)     Rights of Participant.  No Participant shall
have any rights as a shareholder of the Company with respect to shares of Stock
subject to Options prior to the date of exercise of such Option.


               4.2     Restricted Stock Awards.  Restricted Stock Awards shall
be granted automatically as follows:


                          (a)     Number.


                                   (i)     Effective for all periods prior to
January 1, 2005, each Participant shall automatically be granted at no cost to
the Participant a Restricted Stock Award with respect to a number of shares of
Stock equal to $50,000 divided by the Fair Market Value of the Stock as of the
Grant Date on a yearly basis.  The initial Grant Date for each Non-Affiliated
Participant shall be on the earlier to occur of (i) the Effective Date, if the
Participant is serving as a Board member on such date, or (ii) the first date
after the Effective Date that such Participant is elected by the shareholders of
the Company to serve as a Board member.  The initial Grant Date for each
Affiliated Participant shall be in the earlier to occur of: (x) the Underwriting
Date or (y) such earlier date on which the management fee paid to the
Participant or the Participant’s employer is terminated.  Each year thereafter,
each Participant shall be granted an additional Restricted Stock Award with
respect to a number of shares of Stock equal to $50,000 divided by the Fair
Market Value of the Stock on the date the Board ratifies such grant, provided
that he or she is serving as a Board member on each such date.


                                  (ii)     Effective for the period beginning on
January 1, 2006 and ending on December 31, 2006, as of the date of the annual
meeting of shareholders, each Participant that is serving as a Board member
immediately following the annual meeting of shareholders shall automatically be
granted at no cost to the Participant a Restricted Stock Award with respect to
1,600 shares of Stock.  In addition to the foregoing, unless the Board
unanimously determines otherwise, if an individual first becomes a Participant
at any time during this period other than at an annual meeting of shareholders,
then that Participant shall receive an initial Restricted Stock Award with
respect to 1,600 shares of Stock at such time as he or she first becomes a
Participant.


                                 (iii)     Effective for all periods from and
following January 1, 2007, as of the date of each annual meeting of
shareholders, commencing with the 2007 annual meeting of shareholders, each
Participant (other than the Chairperson of the  Board)_that is serving as a
Board member immediately following the annual meeting of shareholders shall
automatically be granted at no cost to the Participant a Restricted Stock Award
covering a number of shares of Stock approximately equal to $90,000 ($180,000
for the Chairperson of the Board) divided by the Fair Market Value of the Stock
as of the Grant Date.  In addition to the foregoing, unless the Board
unanimously determines otherwise, if an individual first becomes a Participant
at any time other than at an annual meeting of shareholders, then that
Participant shall receive at no cost to the Participant a Restricted Stock Award
covering a number of shares of Stock approximately equal to $90,000 divided by
the Fair Market Value of the Stock as of the Grant Date at such time as he or
she first becomes a Participant.  The actual number of shares subject to the
Restricted Stock Award shall conclusively be determined by the Company's Chief
Financial Officer and set forth in the Restricted Stock award agreement.


                          (b)     Restrictions.  The Restricted Stock Award
shall be granted to a Participant only pursuant to an Agreement, which shall set
forth such terms and conditions of the Restricted Stock Award as may be
determined by the Committee to be consistent with the Plan, and which may
include additional provisions and restrictions that are not inconsistent with
the Plan.  During the Restriction Period, a Participant may not sell, assign,
transfer, pledge, or otherwise dispose of the shares of Stock subject to the
Restricted Stock Award except in accordance with Article VI hereof.  Except for
any restrictions under applicable law or pursuant to any Company policy
restricting the trading of shares of Stock by directors and officers, all
restrictions imposed under the Restricted Stock Award shall lapse (i) upon the
expiration of the Restriction Period, subject to the provisions of subparagraph
(c) below or (ii) as provided under Section 8.3.


                         (c)     Restriction Period.  The rights of a
Participant in respect of a Restricted Stock Award shall be subject to a
Restriction Period commencing on the Grant Date and ending on the third
anniversary of the Grant Date provided that:


                                   (i)     If during the Restriction Period, the
Participant is terminated as a Board member by death or disability (as defined
in Section 22(e)(3) of the Code), or in the event the Participant fails to be
re-elected to serve as a Board member, then for each full year such Participant
served as a Board member during the Restriction Period, one‑third (1/3) of the
shares of Stock subject to the applicable Restricted Stock Award shall be deemed
fully vested, and the restrictions with respect such vested shares shall lapse
on the date of termination.  Upon any such termination, if any portion of the
Restricted Stock Award remains unvested pursuant to this subparagraph (i),
Participant shall immediately return the share certificates for the Stock
granted under the Restricted Stock Award to the Company and the Company will
re-issue share certificates to Participant representing the vested portion of
the Restricted Stock Award.


                                  (ii)     If during the Restriction Period, a
Participant is terminated as a Board member for any reason other than the
circumstances described in subparagraph (i) above, the Restricted Stock Award
shall terminate and Participant shall immediately return the share certificates
for the Stock granted under the Restricted Stock Award to the Company.


                         (d)     Rights of Participant.  The Participant shall
be entitled to delivery of certificates representing the shares of Stock granted
under the Restricted Stock Award.  Upon the grant of a Restricted Stock Award,
the Participant receiving the grant shall be entitled to vote the shares of
Stock and to receive any dividends paid thereon.


                         (e)     Stock Certificates.  A stock certificate
registered in the name of each Participant receiving a Restricted Stock Award
(or in the name of a trustee for the benefit of each Participant) shall be
issued in respect of the shares of Stock issuable pursuant to such Restricted
Stock Award.  Such certificate shall bear whatever appropriate legend referring
to the terms, conditions, and restrictions applicable to such award as the Board
or the Committee shall determine.


               4.3     Unrestricted Stock Awards.  Effective for all periods
prior to January 1, 2005, unrestricted Stock Awards shall be granted
automatically as follows:


                         (a)     Number.  Each Participant shall automatically
be granted an Unrestricted Stock Award on a yearly basis with respect to a
number of shares of Stock equal to $10,000 divided by the Fair Market Value of
the Stock as of the Grant Date.  The initial Grant Date for each Non-Affiliated
Participant shall be the earlier to occur of (i) the Effective Date, if the
Participant is serving as a Board member on such date, or (ii) the first date
after the Effective Date that such Participant is elected by the shareholders of
the Company to serve as a Board member.  The initial Grant Date for each
Affiliated Participant shall be on the earlier to occur of: (x) the Underwriting
Date, or (y) the date on which the agreement pursuant to which a management fee
is required to be paid by the Company to the Affiliated Participant or the
Affiliated Participant’s employer shall be terminated.  Each year thereafter,
each Participant shall automatically be granted an additional Unrestricted Stock
Award with respect to a number of shares of Stock equal to $10,000 divided by
the Fair Market Value of the Stock on the anniversary date of the initial
Unrestricted Stock Award grant to such Participant, provided he or she is
serving as a Board member on such date.


                         (b)     Rights of Participant.  Ownership of shares
under an Unrestricted Stock Award shall vest in the Participant immediately upon
the Grant Date.  The Participant shall be entitled to delivery of stock
certificates representing the shares of Stock granted under the Unrestricted
Stock Award.  Upon the grant of an Unrestricted Stock Award, the Participant
receiving the grant shall be entitled to all the rights of a shareholder of the
Company.


ARTICLE V.  STOCK SUBJECT TO PLAN


               5.1     Source of Shares.  Upon the grant of a Stock Award or the
exercise of an Option, the Company shall transfer to the Participant authorized
but previously unissued shares of Stock or, if determined by the Board, shares
of Stock that are held in treasury.


               5.2     Maximum Number of Shares.  The maximum aggregate number
of shares of Stock (including shares issuable upon exercise of all Options) that
may be issued pursuant to this Plan is 400,000 shares, subject to increases and
adjustments as provided in Article VIII.  Should the exercise price of an Option
under the Plan be paid with shares of Stock or should shares of Stock otherwise
issuable under the Plan be withheld by the Company in satisfaction of the
withholding taxes incurred in connection with the exercise of an Option or the
grant of a Stock Award, then the number of shares of Stock issuable under the
Plan shall be reduced by the gross number of shares of Stock for which the
Option is exercised, and not by the net number of shares of Stock issued to the
Participant.  If, on any Grant Date, there are not sufficient shares of Stock
that remain available pursuant to this Section 5.2 to provide the grant on such
date, then the number of shares of Stock subject to the grant on that date shall
be determined on a pro-rata basis, with fractional shares rounded down to the
nearest number of whole shares.  All references to numbers of shares of Stock
subject to grants under Article IV are subject to adjustment in accordance with
Article VIII.


               5.3     Forfeitures.  If any Option or Restricted Stock Award
granted hereunder is forfeited, expires or terminates for any reason, in part or
whole, the shares of Stock subject thereto which are thus forfeited shall again
be available for issuance under the Plan.


ARTICLE VI.  TRANSFERABILITY OF OPTIONS AND
RESTRICTED STOCK AWARDS


               Any Option or Restricted Stock Award granted under this Plan
shall not be transferable except by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of the Participant
only by the Participant; provided, however, that an Option or Restricted Stock
Award may be transferable to the extent provided in an Agreement.  No right or
interest of a Participant in any Option or Restricted Stock Award shall subject
to any lien, obligation or liability of such Participant.


ARTICLE VII.  METHOD OF EXERCISE OF OPTIONS


               7.1     Exercise.  An Option granted hereunder shall be deemed to
have been exercised on the Date of Exercise.  Subject to the provisions of
Articles VI and IX, an Option may be exercised in whole or in compliance with
such requirements as the Committee shall determine, but in no event sooner than
six months from the date of grant.


               7.2     Payment.  Except as otherwise provided by the Option
Agreement, payment of the exercise price of an Option shall be made (i) in cash,
(ii) where the Stock is publicly traded on a recognized exchange or automated
trading system, in actual or constructive delivery of Stock that was acquired at
least six months prior to the exercise of the Option, or such shorter or longer
period, if any, as is required by the Company’s accountants to avoid a charge to
the Company’s earnings for financial reporting purposes, (iii) where the Stock
is publicly traded on a recognized exchange or automated trading system, through
a special sale and remittance procedure pursuant to which a Participant shall
concurrently provide irrevocable instructions to (a) a Company-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Company by reason of such exercise and (b) the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale, (iv) in other consideration acceptable to the Committee,
or (v) in a combination thereof; provided, however, that a form of payment other
than cash is only acceptable to the extent that the same is approved by the
Committee. Payment of the exercise price must include payment of tax
withholding, as described in Section 7.3, in cash unless the Company consents to
alternative arrangements for withholding.


               7.3     Withholding Tax Requirements.  Upon exercise of an
Option, the Participant shall, upon notification of the amount due and prior to
or concurrently with the delivery of the certificates representing the shares,
pay to the Company amounts necessary to satisfy applicable federal, state and
local withholding tax requirements or shall otherwise make arrangements
satisfactory to the Company for such requirements, but only to the extent that
the Company is required by law to withhold such amounts or that the Participant
voluntarily elects for such withholding.


               7.4     Issuance and Delivery of Shares.  Shares of Stock issued
pursuant to the exercise of Options hereunder shall be delivered to Participants
by the Company (or its transfer agent) as soon as administratively feasible
after a Participant exercises an Option hereunder and executes any applicable
shareholder agreement or agreement described in Section 9.2 that the Company
requires at the time of exercise.


               7.5     Fractional Shares.  Only whole shares of Stock may be
issued pursuant to a Stock Award or upon exercise of an Option.  Any fractional
shares resulting from the calculations under Sections 4.1, 4.2 and 4.3 shall be
rounded down to the nearest whole share.  Any amounts tendered in the exercise
of an Option remaining after the maximum number of whole shares of Stock have
been purchased will be returned to the Participant in the form of cash.


ARTICLE VIII.  ADJUSTMENT UPON CORPORATE CHANGES


               8.1     Adjustments to Shares.  The maximum number of shares of
Stock with respect to which Options or Stock Awards hereunder may be granted,
the number of shares of Stock which are the subject of outstanding Options or
Stock Awards, and the exercise price of Options, shall be equitably and
appropriately adjusted by the Committee, in the event that:


                         (a)     the Company effects one or more Stock
dividends, Stock splits, reverse Stock splits, subdivisions, consolidations or
other similar events;


                         (b)     the Company engages in a transaction which is
described in section 424(a) of the Code; or


                         (c)     there occurs any other recapitalization or
reorganization event which necessitates such action; provided, however,
adjustments to the limit on Options or Stock Awards specified in Section 5.2
shall be proportionate to the modifications of the Stock that are on account of
such corporate changes.  Notwithstanding the foregoing, the Committee may not
modify the Plan or the terms of any Options or Stock Awards then outstanding or
to be granted hereunder to provide for the issuance under the Plan of a
different class of stock or kind of securities.  If an event described in
paragraph (a), (b) or (c) occurs, the number of shares of Stock subject to each
Option grant to be granted following such event pursuant to Section 4.1(a) shall
not be adjusted to reflect such event unless the Board (in its sole discretion)
determines otherwise.


               8.2     Substitution of Options on Merger or Acquisition.  The
Committee may grant Options or Stock Awards in substitution for stock awards,
stock options, stock appreciation rights or similar awards held by an individual
who becomes a director of the Company in connection with a transaction to which
section 424(a) of the Code applies.  The terms of such substituted Options or
Stock Awards shall be determined by the Committee in its sole discretion,
subject only to the limitations of Article V.


               8.3     Effect of Certain Transactions.  The provisions of this
Section 8.3 shall apply to the extent that an Agreement does not otherwise
expressly address the matters contained herein.  If the Company experiences an
event which results in a "Change in Control," as defined in Section 8.3(a),
then, whether or not the vesting requirements set forth in any Agreement have
been satisfied, (i) all Options that are outstanding at the time of the Change
in Control shall become fully vested and exercisable immediately prior to the
Change in Control event, and (ii) the Restriction Period on an outstanding
Restricted Stock Award shall automatically expire and all restrictions imposed
under such Restricted Stock Award shall immediately lapse.


                         (a)     A Change in Control will be deemed to have
occurred for purposes hereof if (1) any "person" as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, other than an individual who is a
shareholder on the date of the adoption of the Plan by the Board, becomes the
"beneficial owner" (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding Voting Securities (as
defined below), or (2) the shareholders of the Company approve a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) more than 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (3) the shareholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of its
assets. For purposes of this Section 8.3(a), "Voting Securities" of an entity
shall mean any securities of the entity which vote generally in the election of
its directors.


                         (b)     In the event of a Change in Control, the
Committee may provide, in its discretion and on such terms and conditions as it
deems appropriate, either by the terms of the Agreement or by a resolution
adopted prior to the occurrence of the Change in Control, that:


                                   (i)     any outstanding Option shall be
assumed by the surviving corporation or any successor corporation to the
Company, or a parent or subsidiary thereof, or other corporation that is a party
to the transaction resulting in the Change in Control, in which event, (1) the
shares of the Stock subject to such Option shall be substituted with the number
and class of securities of the successor, surviving or other corporation that
would have been issued to the Participant in exchange for shares of the Stock
pursuant to the Change in Control transaction had the Option been exercised
prior to such transaction, (2) notwithstanding Section 8.3(b)(i)(1) hereof, the
number of such securities of the successor, surviving or other corporation that
is made subject to such Option shall be adjusted as necessary so that the
aggregate value of such securities shall be equal to the aggregate value of the
consideration that would have been paid or issued to the Participant in exchange
for the shares of Stock pursuant to the Change in Control transaction had the
Option been exercised immediately prior to such transaction, and (3) the
exercise price payable per share of Stock subject to such Option shall be
appropriately adjusted provided, however, that the aggregate exercise price for
such Option shall remain the same;


                                  (ii)     any outstanding Option shall be
converted into a right to receive cash on or following the closing date or
expiration date of the Change in Control transaction in an amount equal to the
aggregate value of the consideration that would have been paid or issued to the
Participant in exchange for shares of the Stock pursuant to the Change in
Control transaction had the Option been exercised immediately prior to such
transaction less the aggregate exercise price of such Option;


                                 (iii)     any outstanding Option cannot be
exercised after such a Change in Control; or


                                 (iv)     any outstanding Option may be dealt
with in any other manner determined in the discretion of the Committee.


                         (c)     Notwithstanding the foregoing, a portion of the
acceleration of vesting described in this Section shall not occur with respect
to an Option to the extent such acceleration of vesting would cause the
Participant or holder of such Option to realize less income, net of taxes, after
deducting the amount of excise taxes that would be imposed pursuant to section
4999 of the Code, than if accelerated vesting of that portion of the Option did
not occur.  This limitation shall not apply (i) to the extent that the Company,
an Affiliate or the acquirer are obligated to indemnify the Participant or
holder for such excise tax liability under an enforceable "golden parachute"
indemnification agreement, or (ii) to the extent applicable, the shareholder
approval described in Q&A 7 of Prop. Treas. Reg. ss. 1.280G-1 issued under
section 280G of the Code is obtained to permit the acceleration of vesting
described in this Section (applied as if the shareholder approval date was the
date of the Change in Control).


                         (d)     Notwithstanding anything to the contrary
contained herein, a change in ownership that occurs as a result of a public
offering of the Company’s equity securities that is approved by the Board shall
not constitute a Change in Control.


               8.4     No Adjustment upon Certain Transactions.  The issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services
rendered, either upon direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, outstanding Options
or Stock Awards.


ARTICLE IX.  COMPLIANCE WITH LAW AND REGULATORY APPROVAL


               9.1     General.  No Option shall be exercisable, no shares of
Stock shall be issued, no certificates for shares of Stock shall be delivered,
and no payment shall be made under this Plan except in compliance with all
federal, state and local laws and regulations including, without limitation,
withholding tax requirements, federal and state securities laws and regulations
and the rules and regulations of any government or regulatory agency or body and
in compliance with the rules of all securities exchanges or self-regulatory
organizations on which the Company’s shares may be listed, which the Committee
shall, in its discretion, determine to be necessary or applicable, in all
respects. The Company shall have the right to rely on an opinion of its counsel
as to such compliance.  Any certificate issued to evidence shares of Stock for
which an Option is exercised or a Stock Award is granted may bear such legends
and statements as the Committee upon advice of counsel may deem advisable to
assure compliance with federal or state laws and regulations.


               9.2     Representations by Participants.  As a condition to the
exercise of an Option or issuance of a Stock Award, the Company may require a
Participant to represent and warrant at the time of any such exercise or grant
that the shares are being acquired only for investment and without any present
intention to sell or distribute such shares, if, in the opinion of counsel for
the Company, such representation is required by any relevant provision of the
laws referred to in Section 9.1.  At the option of the Company, a stop transfer
order against any shares of Stock may be placed on the official stock books and
records of the Company, and a legend indicating that the Stock may not be
pledged, sold or otherwise transferred unless an opinion of counsel was provided
(concurred in by counsel for the Company) and stating that such transfer is not
in violation of any applicable law or regulation may be stamped on the stock
certificate in order to assure exemption from registration.  The Committee may
also require such other action or agreement by the Participants as may from time
to time be necessary to comply with federal or state securities laws.  This
provision shall not obligate the Company or any Affiliate to undertake
registration of Options or Stock hereunder.


ARTICLE X.  GENERAL PROVISIONS


              10.1    Unfunded Plan.  The Plan, insofar as it provides for
grants, shall be unfunded, and the Company shall not be required to segregate
any assets that may at any time be represented by grants under this Plan.  Any
liability of the Company to any person with respect to any grant under this Plan
shall be based solely upon contractual obligations that may be created
hereunder.  No such obligation of the Company shall be deemed to be secured by
any pledge of, or other encumbrance on, any property of the Company.


              10.2    Rules of Construction.  Headings are given to the articles
and sections of this Plan solely as a convenience to facilitate reference.  The
masculine gender when used herein refers to both masculine and feminine.  The
reference to any statute, regulation or other provision of law shall be
construed to refer to any amendment to or successor of such provision of law.


              10.3    Governing Law.  The internal laws of the State of Texas
(without regard to choice of law) shall apply to all matters arising under this
Plan, to the extent that federal law does not apply.


              10.4    Compliance with Section 16 of the Exchange Act. 
Transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 (or successor provisions) promulgated under the
Exchange Act.  To the extent any provision of this Plan or action by Committee
fails to so comply, it shall be deemed null and void to the extent permitted by
law and deemed advisable by the Committee.

 

              10.5    Amendment.  The Board may amend or terminate this Plan at
any time; provided, however, an amendment that would have a material adverse
effect on the rights of a Participant under an outstanding Option or Stock Award
is not valid with respect thereto without the Participant’s consent; and
provided, further, that the shareholders of the Company must approve, in general
meeting, any amendment that changes the number of shares in the aggregate which
may be issued pursuant to Options or Stock Awards granted under the Plan. Such
amendment must be approved coincident with or prior to the date Options or Stock
Awards are granted with respect to such shares.


              10.6    Disputes and Dispute Resolution.


                         (a)     Any and all claims arising out of or relating
to the Plan, or the Committee’s administration or interpretation of the Plan
with respect to any Participant, shall be resolved by binding arbitration which
shall be the sole and exclusive method of resolving such disputes or claims and
shall be in lieu of any trial before a court of jury.  The Committee, in
offering an option grant under this Plan, and a Participant, in accepting any
option grant under the Plan, expressly waive any and all rights to a trial
before a court or jury regarding any disputes and claims which arise from or
relate to the Plan, and any option grant made under the Plan.


                         (b)     Arbitration shall be conducted within Bexar
County, Texas before a single neutral arbitrator selected jointly by the
Committee and the Participant in accordance with the rules of the American
Arbitration Association ("AAA") rules and applicable law then in effect. 
However, the standard of review to be applied by the Arbitrator shall be whether
the Committee’s disputed act, omission or decision with respect to the
Participant was contrary to any Plan provision or otherwise arbitrary and
capricious.


                         (c)     To the extent that any of the provisions of
this Section 10.6 or the AAA Rules conflicts with applicable law for the
arbitration of contract disputes, the provisions or procedures required by
applicable law shall govern.